Citation Nr: 1530691	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a back disability with nerve involvement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Board previously considered this issue in September 2011, March 2014, and August 2014.

The May 2006 rating decision denied a request to reopen a previously denied claim of service connection for a back disability.  The issue of whether new and material evidence had been received to reopen the previously denied claim was adjudicated in a September 2011 Board decision, which ordered the reopening of the claim.

In March 2008, the Veteran testified at a hearing before an RO Decision Review Officer.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the added delay, but an additional remand is necessary to safeguard the Veteran's due process right to an adequate VA examination.

The Veteran contends that his back disability is related to a parachute injury that he sustained in August 1975.  See December 2005 claim; October 2009 appellate brief.  In his March 2008 DRO hearing, he testified that he hurt his back when he hit the ground at a high rate of speed.  See also October 2009 appellate brief.  

The Veteran was afforded a VA examination in November 2009 to determine the nature and etiology of his back disability.  The VA examiner diagnosed degenerative disease of the cervical, thoracic, or lumbar spine, and opined that the Veteran's current spine disability was less likely than not connected to the in-service muscle strain.  The examiner reasoned that had the current disability been incurred in or caused by service, the Veteran would not had been able to work in an assembly line or as a carpet installer for 30 years.  

The above-described opinion is inadequate for several reasons.  First, the diagnosis is vague, as it does not place the disability in a specific section of the Veteran's spine.  Second, the opinion focuses on the reported August 1975 injury; it does not consider whether the current disability might be otherwise related to service, to include the cumulative effects of parachute training.  In his March 2008 DRO hearing the Veteran testified that he performed more than 10 parachute jumps in service.  Additionally, the opinion does not to consider an April 1976 service treatment records that shows complaints of a back injury, or the Veteran's lay statement regarding the onset of back symptoms.  At his March 2008 DRO hearing, the Veteran testified that he has had continuous back symptoms since service, from which he separated in September 1976.  The Board, however, calls attention to an October 2005 VA neurological treatment record showing a reported history of back problems since the 1980s, attributed to parachute training.  See also November 2005 VA treatment record.  The Veteran also testified that he first sought treatment for his back symptoms in 1996.  Prior to that, he self-medicated and did not seek treatment because he did not have health insurance.  
Last, the opinion assumes that the Veteran engaged in labor-intensive work after service.  This is somewhat inconsistent with the Veteran's testimony that his work at General Motors was in sales rather than on the assembly line.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).




Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to an examiner other than the one who conducted the November 2009 VA examination, to provide an addendum opinion. (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.) Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Identify any current back disability. Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed back disability was incurred as a result of disease, injury, or treatment in service, including but not limited to the August 1975 parachute accident? In this regard, please consider the cumulative effect of parachute training, which according to the Veteran included more than 10 parachute jumps.  Additionally, please note that the Veteran testified that his post-service employment at General Motors was largely in a sales capacity.

The examiner should consider all pertinent lay and medical evidence.  The examiner should provide reasons for any opinions offered.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

